Per Curiam :
Neither the affidavit upon which the attachment was granted nor the complaint contains any averments as to the residence of the plaintiff or the place of origin of the cause of action. The recitals in the instrument referred to in the complaint cannot supply the place of an averment, as they are mere words of description and not of allegation.
The order should be reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.
Present — Yan Brunt, P. J., O’Brien and Follett, JJ.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.